

116 SCON 13 : Reaffirming the United States commitment to Taiwan and to the implementation of the Taiwan Relations Act.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionS. CON. RES. 13IN THE HOUSE OF REPRESENTATIVESMay 2, 2019Referred to the Committee on Foreign Affairs, and in addition to the Committees on the Judiciary,   Homeland Security, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee concerned CONCURRENT RESOLUTIONReaffirming the United States commitment to Taiwan and to the implementation of the Taiwan
			 Relations Act.
	
 Whereas the Taiwan Relations Act (referred to in this resolution as the TRA), which was signed into law on April 10, 1979, codified into law the basis for continued commercial, cultural, and other relations between the people of the United States and the people of Taiwan, and serves as the foundation to preserve and promote continued bilateral bonds;
 Whereas the TRA enshrines the United States commitment to make available to Taiwan such defense articles and defense services in such quantity as may be necessary to enable Taiwan to maintain a sufficient self-defense capability;
 Whereas pursuant to section 1206 of the Foreign Relations Authorization Act, Fiscal Year 2003 (Public Law 107–228; 22 U.S.C. 2321k note), Taiwan is to be treated as though it were designated a major non-NATO ally for transfers of defense articles or defense services;
 Whereas in 1982, President Ronald Reagan further clarified the importance and resilience of the United States-Taiwan relationship by agreeing to the Six Assurances;
 Whereas the TRA and the Six Assurances are cornerstones of United States policy with respect to Taiwan, as was reaffirmed—
 (1)by the House of Representatives with the adoption of H. Con. Res. 88 on May 16, 2016; and
 (2)by the Senate with the adoption of S. Con. Res. 38 on July 6, 2016; Whereas the TRA and the Six Assurances have been essential components in helping to maintain peace, security, and stability in the Western Pacific, thereby furthering the political, security, and economic interests of the United States and Taiwan;
 Whereas the United States and Taiwan have forged ever closer economic and security relations during the last 4 decades based on—
 (1)their shared commitment to democracy, human rights, the rule of law, and free market principles; and
 (2)their willingness to partner in efforts to combat global terrorism and to address other global challenges, such as challenges related to the environment, public health, energy security, education, women’s empowerment, digital economy, poverty, and natural disasters;
 Whereas the United States-Taiwan global partnership was further strengthened in June 2015, with a memorandum of understanding between the American Institute in Taiwan and the Taipei Economic and Cultural Representative Office in the United States, which established the Global Cooperation and Training Framework, and has allowed the 2 parties to cohost many workshops on critical topics, including a December 2018 workshop on humanitarian assistance and disaster relief that was attended by 10 regional governments;
 Whereas Taiwan has the expertise, willingness, and capability to engage in international efforts to mitigate global challenges related to such issues as public health, aviation safety, crime, and terrorism, but its participation in such efforts has been constrained by conditions imposed by the People’s Republic of China;
 Whereas successive Congresses have called upon the executive branch to develop strategies to obtain meaningful participation for Taiwan in international organizations, such as the World Health Organization, the International Civil Aviation Organization, and the International Criminal Police Organization (commonly known as IN­TER­POL);
 Whereas the House of Representatives passed H.R. 353 on January 22, 2019, which expresses support for Taiwan’s participation at the World Health Organization’s World Health Assembly as an observer;
 Whereas communication on bilateral security, cultural, and commercial interests would be greatly enhanced with the full implementation of the Taiwan Travel Act (Public Law 115–135), which was signed into law on March 16, 2018, and which states the United States Government should encourage visits between officials from the United States and Taiwan at all levels;
 Whereas the United States and Taiwan have built a strong economic partnership in which— (1)the United States is Taiwan’s third largest trading partner; and
 (2)Taiwan is the 11th largest trading partner of the United States and a key destination for United States agricultural exports;
 Whereas strong United States-Taiwan economic relations have been a positive factor in stimulating economic growth and job creation for the people of the United States and of Taiwan; and
 Whereas successive Congresses have publicly reaffirmed United States commitments to Taiwan under the Taiwan Relations Act and Six Assurances, including most recently on December 31, 2018, with the enactment into law of the Asia Reassurance Initiative Act of 2018 (Public Law 115–409), which states that—
 (1)it is United States policy to support the close economic, political, and security relationship between Taiwan and the United States; and
 (2)the President should— (A)conduct regular transfers of defense articles to Taiwan that are tailored to meet the existing and likely future threats from the People’s Republic of China, including supporting the efforts of Taiwan to develop and integrate asymmetric capabilities, as appropriate, including mobile, survivable, and cost-effective capabilities, into its military forces; and
 (B)encourage the travel of high-level United States officials to Taiwan, in accordance with the Taiwan Travel Act: Now, therefore, be it
	
 That Congress— (1)reaffirms that the Taiwan Relations Act and the Six Assurances are, and will remain, cornerstones of United States relations with Taiwan;
 (2)encourages United States officials at all levels to travel to meet with their counterparts in Taiwan, and for high-level Taiwan officials to enter the United States and meet with United States officials, in accordance with the Taiwan Travel Act;
 (3)reiterates that the President should conduct regular transfers of defense articles to Taiwan consistent with Taiwan’s national security requirements in accordance with existing law, including the Asia Reassurance Initiative Act of 2018 (Public Law 115–409);
 (4)calls upon the Secretary of State to actively engage internationally in support of Taiwan’s meaningful participation in international organizations engaged in addressing transnational threats and challenges such as those related to health, aviation security, and crime and terrorism;
 (5)recognizes Taiwan’s partnership in combating global terrorism, including as a full partner in the Global Coalition to Defeat ISIS, and in addressing other global challenges through the Global Cooperation and Training Framework and similar initiatives;
 (6)urges the President to explore opportunities to expand and deepen bilateral economic and trade relations with Taiwan;
 (7)underscores the importance of the close people-to-people ties cultivated through initiatives such as the Fulbright Program, which has supported thousands of scholar and grantee exchanges between the United States and Taiwan for 60 years;
 (8)welcomes the inclusion of Taiwan into the United States visa waiver program and U.S. Customs and Border Protection’s Global Entry Program to make it easier for those traveling from Taiwan to visit the United States; and
 (9)acknowledges the important work done by the American Institute in Taiwan and the Taipei Economic and Cultural Representative Office in support of United States-Taiwan interests.Passed the Senate April 30, 2019.Julie E. Adams,Secretary